Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 39 is objected to because of the following informalities:  recites “first substate” on the second from the last line.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: As a follow up to the 112b rejection in the prior office action and applicant’s amendments (i.e. not as a new specification issue), the following was not correspondingly amended: at paragraph 2 of the Summary: the two substrates are bonded to the same substrate to create a complete camera assembly”.  The description of the “same substrate” is indefinite since it has not been defined earlier and is possibly describing the existence of a third substrate.  The Detailed Description does not provide additional clarity and is inconsistent with or at least an incomplete description of what is provided in the Summary, e.g. “the two substrates are bonded [to the same substrate] together…”.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: Claim 33 recites “wherein the substrate assembly is provided between the first objective lens of the first camera and the second objective lens of the second camera and the plurality of fiber optic elements”.  As currently written, the claim requires that the substrate is provided between the following three listed items, i.e.: the first objective lens, the second objective lens, and the fiber optics.  This is not depicted in the figures
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“electrical assembly” in claim 26;
“electronic data processing system” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites “wherein the substrate assembly is provided between the first objective lens of the first camera and the second objective lens of the second camera and the plurality of fiber optic elements”.  As currently written, the claim requires that the substrate is provided between the following three listed items, i.e.: the first objective lens, the second objective lens, and the fiber optics.  However, the disclosure fails to describe (or depict in the drawings) this relative positioning of the substrate, objective lenses and the fiber optics, and specifically that the substrate assembly is provided between any of the first objective lens and second objective lens, the first objective lens and the plurality of fiber optic elements, and the second objective lens and the plurality of fiber optic elements.  Instead, the specification only describes that a “thin-walled enclosure” isolates the camera chips from the fiber optics (see second full paragraph on page 4 of the specification), and no further explanation or depiction in the drawings of this “enclosure” are provided.  For this office action it will be interpreted as “the substrate assembly is provided on the first and second cameras”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-33, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217 and further in view of Hatzilias et al. US2015/0099983 and Vayser et al. US7510524.
For claim 26, 
Jones discloses an “endoscope (100; fig 1; [0037]) comprising: 
a tube (sheath 102) having a distal end configured to be inserted into a body cavity and a proximal end; 
a substrate assembly (200; fig 2A; [0044]) provided at the distal end of the tube; 
a first camera (first image sensor 106; fig 2A; [0038]) having a first objective lens for providing a first image, the first camera mounted to the substrate assembly; 
a second camera (second image sensor 108; fig 2A; [0038]) having a second objective lens for providing a second image, the second camera mounted to the substrate assembly; 
a light source ([0043]) provided at a proximal end of the tube (at a proximal end side of the tube per the interpretation necessitated by the 112b rejection above)
a plurality of fiber optic elements (142) that run” from a proximal end of the tube to the distal end of the tube, “the plurality of fiber optic elements providing light from” a light source at the proximal end “to the distal end of the tube (fig 1)”; 
an electric cable (118; fig 1; [0040]) provided in the tube having a first end approximate the distal end of the tube and a second opposite end at the proximal end of the tube; 
a plurality of electronic connections (210; fig 2B; [0045]) connected to the substrate assembly and providing the first image from the first camera and second image from the second camera to the first end of the electric cable; and 
an electrical assembly (122; fig 1; [0037] describes the apparatus as part of a robotic surgery system for performing robotic surgery, i.e. it provides real-time imaging; [0039-0040] describes the imagers capturing perspective viewpoints 112 and 114, i.e. required simultaneously for real-time 3D imaging, otherwise if the imaging were other than simultaneous, motion of the device could cause images with inaccurate parallax and possibly even no parallax, preventing 3D image generation) at the proximal end of the tube adjacent a second side of the circuit board (Jones modified in view of Hatzilias is interpreted to include the LED circuit board 203 of Hatzilias in between the circuit board 122/electrical assembly of Jones and the fiber sheath, i.e. such that a second side of the LED circuit board is adjacent the circuit board 112) to collect and process the first and second images from the second end of the electric cable, wherein the first and second images are both generated at the same moment by the first and second cameras, respectively”.
Jones does not disclose:
“a conical lens provided at the proximal end of the tube, the conical lens having a first side and a second opposite side with indentations provided around a periphery of the second side”.  Hatzilias teaches providing an illumination light (lighting element 203 with LED light sources 206; fig 2A, 2B; [0023-0024]) with a conical lens (optical guide 209; fig 2A, 2B; [0025]) configured at the end of a fiber optic tube to illuminate the inside of a body cavity.  Additionally, Vayser teaches providing indents/notches on an edge of a light guide to engage a light element to optimize light coupling (6:32-41).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hatzilias and Vayser into the invention of Jones in order to configure a conical lens, e.g. as claimed because “the tapering for the optical guide 209 compensates for a size difference between the light source 206 and the tubular element 212” (Hatzilias: [0025]), i.e. the tubular element 212 can have a very narrow profile, allowing use in very small spaces such as an ear canal (Hatzilias: [0017]), and optimizes light coupling (Vayser: 6:32-41);
“a circuit board comprising one or more light emitting diodes on a first side such that the one or more light emitting diodes are provided within the indentations on the second side of the conical lens”.  Jones does disclose a light source ([0043]) on a proximal end side of the tube, but does not detail them as LEDs.  Hatzilias teaches light sources may comprise LEDs configured on a PCB (fig 2A; [0023-0024]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hatzilias into the invention of Jones in order to configure the light source as LEDs within the indents because it provides an efficient, low heat generating source of light and also optimizes light coupling (Vayser: 6:32-41);
a plurality of fiber optic elements that run from “an annulus of the conical lens” to the distal end of the tube, the plurality of fiber optic elements providing light from “the one or more light emitting diodes” at the proximal end to the distal end of the tube.  Modified Jones discloses as modified above:
“an annulus of the conical lens (Hatzilias: optical guide 209; fig 2A, 2B; [0025])”;
“the one or more light emitting diodes (Hatzilias: lighting element 203 with LED light sources 206; fig 2A, 2B; [0023-0024])”.
an electrical assembly at the proximal end of the tube “adjacent a second side of the circuit board (Jones modified in view of Hatzilias as above, is interpreted to include the LED circuit board 203 of Hatzilias in between the circuit board 122/electrical assembly of Jones and the fiber sheath, i.e. such that a second side of the LED circuit board is adjacent the circuit board 112)”.
For claim 28, modified Jones discloses the “endoscope of claim 26, wherein the conical lens has a smaller diameter at a first side and a larger diameter at a second side (Hatzilias: fig 2B shows conical lens 209 with the respective smaller and larger diameter sides, left and right sides respectively), wherein the second side of the conical lens is connected to the electrical assembly (Hatzilias: the lighting element 203 may comprise a printed circuit board that may include one or more light sources [0024])”.
For claim 29, modified Jones discloses the “endoscope of claim 28, wherein a center of the conical lens is cored out to allow the second end of the electric cable to pass through the center of the conical lens from the first side of the conical lens and connect to the electrical assembly at the second side of the conical lens (Hatzilias: fig 2B shows the cored out conical lens which allows passage of wires as directed by Jones in fig 1)”.
For claim 30, modified Jones discloses the “endoscope of claim 28, wherein the one or more light emitting diodes are provided at the second side of the conical lens (Hatzilias: [0024] discloses one or more light sources “may be coupled directly to the optical guide 209”)”.
For claim 31, modified Jones discloses the “endoscope of claim 30, wherein the one or more light emitting diodes comprise four light emitting diodes provided in a circular array equidistantly around the second side of the conical lens” (Hatzilias: [0023] discloses one or more light sources, with an example of up to 8 shown in fig 2A and arranged in a circular shape [0024])”.
For claim 32, Jones discloses the “endoscope of claim 26, wherein the electric cable is provided at a center of the tube and the plurality of fiber optic elements surround the cable within the tube from a proximal end of the tube to the distal end of the tube (Jones: fig 1).”
For claim 33, Jones discloses the “endoscope of claim 26, wherein the substrate assembly is provided between the first objective lens of the first camera and the second objective lens of the second camera and the plurality of fiber optic elements (sensor circuit substrate 200; fig 2A)”.  
For claim 39, Jones discloses the “endoscope of claim 26, wherein the substrate assembly comprises: a first substrate (200; fig 2A-D) having a first side on which the first and second cameras are mounted and a second side; a second substrate (206) having a first side bonded to the second side of the first substrate, and a second side to which the plurality of electronic connections are connected to (fig 2C)”.
Claims 27, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217, Hatzilias et al. US2015/0099983, and Vayser et al. US7510524 as applied to claim 26 above, and further in view of Murata et al. US2003/0060679.
For claim 27, Jones does not disclose the “endoscope of claim 26, further comprising: an electronic data processing system to collect and process the first and second images generated at the same time from the electrical assembly to generate two or three dimensional digital images by combining the first and second images”.  Murata teaches a stereoscopic imaging device with a processor 93 (fig 8; [0047]) as the claimed “electronic data processing system” with dual imagers (fig 3) collecting and processing the images and  switches between 2D imaging and 3D imaging ([0051, 0057]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Murata into the invention of Jones in order to configure the endoscope, e.g. as claimed because it allows the stereoscopic camera to image in 2D providing added functionality such that the secondary camera 412 of Jones which images in 2D to facilitate insertion of the device into the surgical site becomes redundant and could be eliminated, reducing cost and complexity of the device (Jones: [0059] describes the secondary camera 412 which provides 2D image data of the surgical site).
For claim 34, modified Jones discloses the “endoscope of claim 26, wherein the plurality of fiber optic elements comprise individual strands of optical fibers which are bonded together in the form of a ring onto the first side of the conical lens at the proximal end of the tube (Hatzilias: [0026] describes the bonding of the optical fibers into onto the small face of the conical lens which has a ring shape).  Jones does not explicitly disclose “and terminate as a bundle of individual fibers bonded together at the distal end of the tube”, but Hatzilias teaches the bonding of the fibers at one end of the tube to secure the individual fibers ([0026]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hatzilias into the invention of Jones in order to configure bonding the distal end of the fiber optics for the same purposes, i.e. to secure the individual fibers ([0026]).
For claim 35, modified Jones discloses the “endoscope of claim 34, wherein the plurality of fiber optic elements surround the first and second cameras at the distal end of the tube (Jones: fig 1)”.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217, Hatzilias et al. US2015/0099983, and Vayser et al. US7510524 as applied to claim 26 above, and further in view of Bourn et al. US6,238,060.
For claim 36, Jones discloses the “endoscope of claim 26, wherein the first and second cameras have overlapping fields of view (Jones: fig 1 shows overlapping fields of view), and the electrical assembly at the proximal end of the tube obtains the first and second images (Jones: [0040] describes this function of the processing circuitry 122)”.
Jones does not disclose “by synchronizing activation of the one or more light emitting diodes with the obtaining of the first and second images from the first and second cameras, respectively, at exactly the same time”.  Bourn teaches pulsing/strobing light sources, which synchronizes the image capture with light emission (9:5-11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Bourn into the invention of Jones in order to configure “by synchronizing activation of the one or more light emitting diodes with the obtaining of the first and second images from the first and second cameras, respectively, at exactly the same time” because it increases light efficiency and reduces blurring due to motion of the object being observed ([9:5-11]).
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. US2021/0112217, Hatzilias et al. US2015/0099983, and Vayser et al. US7510524 as applied to claim 26 above, and further in view of Murata et al. US2003/0060679.
For claim 37, Jones does not disclose the “endoscope of claim 26, further comprising: a multi-function integrated switch provided on the electrical assembly configured to allow a user to choose whether a two-dimensional image or a three-dimensional image is desired from the first and second images ”.  Murata teaches switching from 2D to 3D imaging (fig 7A, B, G; [0057]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Murata into the invention of Jones in order to configure a switch for turning on/off 3D imaging because it allows instrument control of 3D imaging (fig 2).
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
Applicant does not address all the 112 rejections in their arguments.  Applicant only rebuts the 112a/b rejections for the 112f invoked limitation of “electrical assembly”.  Applicant has not rebutted the other 112a/b rejections in the prior office action.  They are repeated above for reference.
Applicant’s arguments with respect to claim(s) 26 and dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in particular Vayser et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795